Title: From Alexander Hamilton to Rufus King, [8 June 1797]
From: Hamilton, Alexander
To: King, Rufus


[New York, June 8, 1797]
I thank, you My Dear Sir, for two letters lately received from you the last by Mr. Church. I feel very guilty for my negligence. But how can I help it?

The public prints will inform you of the course of public proceedings hitherto. You will perceive that the general plan is analogous to what was done in the case of Great Britain, though there are faults in the detail. Some people cannot learn that the only force which befits a Government is in the thought and action not in the words and many reverse this golden rule. I fear we shall do ourselves no honor in the result and we shall remain at the mercy of events without those efficient preparations which are demanded by so precarious a situation and which not provoking war would put us in condition to meet it. All the consolation I can give is that the public temper of this Country mends dayly & that there is no final danger of our submitting tamely to the yoke of France
Yrs. Affecly
A. H.June 8. 1797
The bearer of this is Mr. Fleming a young American of good connection & as far as I have learnt good character.

R King Esq
